[curranagreementv2001.jpg]
Exhibit 10.1 PERSONAL AND CONFIDENTIAL John J. Curran [Address] Re: Resignation
Agreement Dear John: This letter confirms your upcoming separation from
employment with Cognex Corporation (the “Company”). This letter also proposes an
agreement between you and the Company. Entitlements and Obligations Your
employment with the Company will end effective May 3, 2019 following the filing
of the Company’s Form 10-Q with the Securities and Exchange Commission
determined in consultation with you (the “Employment Termination Date”).
Regardless of whether you enter into an agreement with the Company, the Company
will: • pay you salary accrued to you through the date of termination of your
employment; • pay you for all accrued but unused Paid Time Off due to you
through the date of termination of your employment; • provide you with the right
to continue group health plan coverage after the termination of your employment
under the law known as “COBRA,” which will be described in a separate written
notice; and • reimburse you for any outstanding, reasonable business expenses
that you have incurred on the Company’s behalf through the termination of your
employment, after the Company’s timely receipt of appropriate documentation
pursuant to the Company’s business expense reimbursement policy. In addition,
you have certain equity agreements with the Company, pursuant to the Company’s
2001 General Stock Option Plan, consisting of the following: • Stock Option
Agreement (Non-Qualified), Grant # NH001481, with a grant date of November 2,
2016; Cognex Corporation One Vision Drive Natick, MA 01760-2059 (508) 650-3000
fax (508) 650-3333 www.cognex.com



--------------------------------------------------------------------------------



 
[curranagreementv2002.jpg]
• Stock Option Agreement (Non-Qualified), Grant # NH001482, with a grant date of
November 2, 2016; and • Stock Option Agreement (Non-Qualified), Grant #
NH001483, with a grant date of November 2, 2016. You also have certain equity
agreements with the Company, pursuant to the Company’s 2007 Stock Option and
Incentive Plan, consisting of the following: • Stock Option Agreement
(Non-Qualified), Grant # NH001487, with a grant date of February 21, 2017; •
Stock Option Agreement (Non-Qualified), Grant # NH001488, with a grant date of
February 21, 2017; • Stock Option Agreement (Non-Qualified), Grant # NH001489,
with a grant date of February 21, 2017; • Stock Option Agreement
(Non-Qualified), Grant # AR011525, with a grant date of February 20, 2018; and •
Stock Option Agreement (Non-Qualified), Grant # AR012020, with a grant date of
February 19, 2019. The foregoing Stock Option Agreements are together referred
to as the “Award Agreements.” You will be entitled to your rights under and
subject to the terms of the Award Agreements regardless of whether you enter
this Agreement, though the terms of or rights under the Award Agreements may be
enhanced pursuant to the terms of this Agreement. Also, regardless of whether
you agree to the Agreement, you will remain subject to the terms of the Employee
Invention, Non-Disclosure and Non-Competition Agreement (the “Restrictive
Covenants Agreement”) that you entered into with the Company on September 30,
2016, and reaffirmed in each of the Award Agreements. Agreement The remainder of
this letter proposes an agreement (the “Agreement”) between you and the Company.
The purpose of this Agreement is to establish an amicable arrangement for ending
your employment relationship, including releasing the Company and related
persons or entities from any claims and permitting you to receive separation pay
and related benefits. You acknowledge that you are entering into this Agreement
knowingly and voluntarily. It is customary in employment separation agreements
for the departing employee to release the employer from any possible claims,
even if the employer believes, as is the case here, that no such claims exist.
By proposing and entering into this Agreement, the Company is not admitting in
any way that it violated any legal obligation that it owed to you. Cognex
Corporation One Vision Drive Natick, MA 01760-2059 (508) 650-3000 fax (508)
650-3333 www.cognex.com



--------------------------------------------------------------------------------



 
[curranagreementv2003.jpg]
With those understandings, you and the Company agree as follows: Resignation
from Employment This confirms that you have resigned from your employment with
the Company as Senior Vice President and Chief Financial Officer of the Company,
to be effective on the Employment Termination Date (the “Resignation Date”). You
further confirm that you also resign from any and all other positions that you
hold with any affiliates of the Company as an officer, director or otherwise
effective on the Resignation Date. You acknowledge that as of the Company’s most
recent payroll payment of salary to you, you were fully paid for all salary then
due and payable to you based on your employment through the payroll period
applicable to such payroll date. You acknowledge that as of the date of this
letter, your accrued but unused vacation time totaled [___] days. If you apply
to the Massachusetts Department of Unemployment Assistance for unemployment
compensation benefits under state law, the Company shall not dispute your
eligibility for such benefits. This shall not affect the Company’s obligation to
respond truthfully to governmental agency requests for information related to
unemployment compensation eligibility. Severance Benefits Provided that you use
reasonable efforts to perform your responsibilities until the Resignation Date,
the Company shall provide you with the pay, benefits and other terms set forth
in this Section 2 below. Severance Pay. The Company shall pay you severance pay
(“Severance Pay”) consisting of salary continuation at your final base salary
rate of $311,000 per year effective for the period from the date immediately
following the Resignation Date to and including twelve (12) weeks following the
Resignation Date (the “Severance Pay Period”). The Company shall pay you
Severance Pay on its regular payroll dates; provided that the Company shall not
be obligated to pay you severance pay before this Agreement becomes effective.
If the Company does not make one or more payments of Severance Pay on a regular
payroll date because this Agreement has not yet become effective, the Company
shall make all such delayed payments by the first payroll date when it is
practicable to do so after the Agreement becomes effective. Accelerated Vesting.
On the Resignation Date, stock options to purchase a total of 50,000 shares of
Company common stock that are scheduled to vest in accordance with their terms
on November 2, 2019 but will continue to be unvested on the Resignation Date
(such that they would otherwise be forfeited in the absence of this Agreement)
shall vest (the “Accelerated Vesting”). The stock options subject to the
Accelerated Vesting include: (i) 12,500 shares underlying options granted to you
on November 2, 2016 through Grant # NH001481; (ii) 12,500 shares underlying
options granted to you on November 2, 2016 through Grant # NH001482; (iii)
12,500 shares underlying options granted to you on February 21, 2017 through
Grant # NH001487; and (iv) 12,500 shares underlying options granted to you on
February 21, 2017 through Grant # NH001488. Any termination or forfeiture of
such stock options that otherwise would have occurred as a result of the
termination of your employment shall be delayed and such termination or
forfeiture shall only occur if the Agreement does not become effective. In all
other respects, all equity awards granted by the Company shall be subject to the
terms of the Award Agreements including, without limitation, the time limits on
exercise and, for the avoidance of doubt, except as Cognex Corporation One
Vision Drive Natick, MA 01760-2059 (508) 650-3000 fax (508) 650-3333
www.cognex.com



--------------------------------------------------------------------------------



 
[curranagreementv2004.jpg]
specifically provided above, all equity awards granted by the Company that have
not vested prior to the Resignation Date shall be automatically forfeited on the
Resignation Date. Supplemental Payments. The Company shall pay the employer
portion (the “Supplemental Payments”), which you may but are not required to use
to defray the cost of group health plan coverage through COBRA or otherwise. The
Company shall make the Supplemental Payments effective for the period from the
day immediately following the Resignation Date until the earlier of the eighteen
(18)-month anniversary of the Resignation Date or the date when you commence
other employment. You agree to notify the Company promptly if you anticipate
commencing other employment before the 18-month anniversary of the Resignation
Date, including the date of such anticipated commencement of other employment.
You also agree to respond promptly and fully to any reasonable requests for
information by the Company concerning your employment status and anticipated
employment status during such 18-month period. The Company shall commence paying
the Supplemental Payments when it commences payment of Severance Pay (with any
catch-up payment consistent with a catch-up payment of Severance Pay pursuant to
the last sentence of Section 2(a)). Outplacement Benefits. The Company shall pay
up to $5,000 with our outplacement service provider for the purpose of providing
outplacement services to you; provided that you begin utilizing such services no
later than three (3) months after the Effective Date. Tax Treatment. The Company
shall make deductions, withholdings and tax reports with respect to payments and
benefits under this Agreement that it reasonably determines to be required.
Payments under this Agreement shall be in amounts net of any such deductions or
withholdings. Nothing in this Agreement shall be construed to require the
Company to make any payments to compensate you for any adverse tax effect
associated with any payments or benefits or for any deduction or withholding
from any payment or benefit. Stock Options All stock options that you hold to
purchase shares of the Company’s common stock pursuant to the Award Agreements
or any predecessor plan that will not have vested as of your Resignation Date
shall lapse on that date and shall not be exercisable, with exception of those
options explicitly set forth in Section 2(b) of this Agreement as subject to
Accelerated Vesting. You acknowledge that the following summarizes all vested
options that have not been exercised as of the date of this letter and that
shall remain exercisable by you in accordance with the terms of the applicable
Award Agreements as of the Resignation Date: Grant Date Grant Number Vested,
Unexercised Shares Exercise Price November 2, 2016 NH001481 12,500 $24.86
November 2, 2016 NH001482 12,500 $24.86 February 21, 2017 NH001487 12,500 $38.39
Cognex Corporation One Vision Drive Natick, MA 01760-2059 (508) 650-3000 fax
(508) 650-3333 www.cognex.com



--------------------------------------------------------------------------------



 
[curranagreementv2005.jpg]
February 21, 2017 NH001488 12,500 $38.39 February 20, 2018 AR011525 10,000
$56.44 The exercise of any such stock options shall be subject to the terms of
the Award Agreements, including, without limitation, the time limits on
exercise. This section is not intended to modify in any respect the rights to
which you would otherwise be entitled if you were not to agree to this Agreement
or the terms governing stock options. The above summary is set forth solely to
confirm certain information concerning stock options. Continuing Obligations You
acknowledge that your obligations under the Restrictive Covenants Agreement
shall continue in effect, including, without limitation, your obligations to
maintain the confidentiality of Confidential Information as defined in the
Restrictive Covenants Agreement, to return documents and other property of the
Company and to refrain from certain competition and solicitation activities for
a period of eighteen (18) months after the Resignation Date. A copy of the
Restrictive Covenants Agreement is enclosed as Exhibit A. Release of Claims In
consideration for, among other terms, the Severance Pay, the Accelerated Vesting
and the Supplemental Payments, to which you acknowledge you would otherwise not
be entitled, you voluntarily release and forever discharge the Company, its
affiliated and related entities, its and their respective predecessors,
successors and assigns, its and their respective employee benefit plans and
fiduciaries of such plans, and the current and former officers, directors,
shareholders, employees, attorneys, accountants and agents of each of the
foregoing in their official and personal capacities (collectively referred to as
the “Releasees”) generally from all claims, demands, debts, damages and
liabilities of every name and nature, known or unknown (“Claims”) that, as of
the date when you sign this Agreement, you have, ever had, now claim to have or
ever claimed to have had against any or all of the Releasees. This release
includes, without limitation, all Claims: • relating to your employment by and
termination of employment with the Company; • of wrongful discharge or violation
of public policy; • of breach of contract; • of defamation or other torts; • of
retaliation or discrimination under federal, state or local law (including,
without limitation, Claims of discrimination or retaliation under the Age
Discrimination in Employment Act, the Americans with Disabilities Act, and Title
VII of the Civil Rights Act of 1964); • under any other federal or state statute
(including, without limitation, Claims under the Worker Adjustment and
Retraining Notification Act or the Fair Labor Standards Act); • for wages,
bonuses, incentive compensation, stock, stock options, vacation pay or any other
compensation or benefits, either under the Massachusetts Wage Act, M.G.L. c.
149, §§148-150C, or otherwise; and Cognex Corporation One Vision Drive Natick,
MA 01760-2059 (508) 650-3000 fax (508) 650-3333 www.cognex.com



--------------------------------------------------------------------------------



 
[curranagreementv2006.jpg]
• for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees;
provided, however, that this release shall not affect your vested rights under
the Company’s Section 401(k) plan, the Award Agreements (as modified pursuant to
Section 2(b) of this Agreement), rights as a stockholder of the Company, rights
to be covered under applicable indemnification agreements and policies and under
applicable directors and officers liability insurance for acts or omissions
while serving as an executive of the Company, and your rights under this
Agreement. You acknowledge that the termination of your employment in accordance
with this Agreement shall not give rise to any Claims. You agree not to accept
damages of any nature, other equitable or legal remedies for your own benefit or
attorney’s fees or costs from any of the Releasees with respect to any Claim
released by this Agreement. As a material inducement to the Company to enter
into this Agreement, you represent that you have not assigned any Claim to any
third party. Transitional Services You agree to provide up to ten (10) hours of
transitional services to the Company during the Severance Pay Period at any
reasonable times requested by the Company; provided that the Company shall not
require you to provide any such services at any times that would unreasonably
interfere with your search for employment or with any subsequent employment.
Future Cooperation You agree to cooperate reasonably with the Company and all of
its affiliates (including its and their outside counsel) in connection with (i)
the contemplation, prosecution and defense of all phases of existing, past and
future litigation about which the Company believes you may have knowledge or
information; and (ii) responding to requests for information from regulatory
agencies or other governmental authorities (together “Cooperation Services”).
You further agree to make yourself available to provide Cooperation Services at
mutually convenient times during and outside of regular business hours as
reasonably deemed necessary by the Company’s counsel. The Company shall not
utilize this section to require you to make yourself available to an extent that
would unreasonably interfere with full-time employment responsibilities that you
may have. Cooperation Services include, without limitation, appearing without
the necessity of a subpoena to testify truthfully in any legal proceedings in
which the Company or an affiliate calls you as a witness. The Company shall
reimburse you for any reasonable travel expenses that you incur due to your
performance of Cooperation Services, after receipt of appropriate documentation
consistent with the Company’s business expense reimbursement policy. In
addition, for all time that you reasonably expend in providing Cooperation
Services after the end of the Severance Pay Period, the Company shall compensate
you at the rate of $150 per hour; provided that your right to such compensation
shall not apply to time spent in activities that could have been compelled
pursuant to a subpoena, including testimony and related attendance at
depositions, hearings or trials. Cognex Corporation One Vision Drive Natick, MA
01760-2059 (508) 650-3000 fax (508) 650-3333 www.cognex.com



--------------------------------------------------------------------------------



 
[curranagreementv2007.jpg]
Non-Disparagement You agree not to make any disparaging statements concerning
the Company or any of its affiliates, products, services, or current or former
officers, directors, shareholders, employees or agents. Protected Disclosures
and Other Protected Actions Nothing contained in this Agreement limits your
ability to file a charge or complaint with any federal, state or local
governmental agency or commission (a “Government Agency”). In addition, nothing
contained in this Agreement limits your ability to communicate with any
Government Agency or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including your ability to
provide documents or other information, without notice to the Company, nor does
anything contained in this Agreement apply to truthful testimony in litigation.
If you file any charge or complaint with any Government Agency and if the
Government Agency pursues any claim on your behalf, or if any other third party
pursues any claim on your behalf, you waive any right to monetary or other
individualized relief (either individually or as part of any collective or class
action); provided that nothing in this Agreement limits any right you may have
to receive a whistleblower award or bounty for information provided to the
Securities and Exchange Commission. In addition, for the avoidance of doubt,
pursuant to the federal Defend Trade Secrets Act of 2016, you shall not be held
criminally or civilly liable under any federal or state trade secret law or
under this Agreement, the Restrictive Covenants Agreement, or the Award
Agreements for the disclosure of a trade secret that (a) is made (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (b) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Other Provisions Termination of Payments. If you breach any of your
obligations under this Agreement, in addition to any other legal or equitable
remedies it may have for such breach, the Company shall have the right to
terminate its payments to you or for your benefit under this Agreement. The
termination of such payments in the event of your breach will not affect your
continuing obligations under this Agreement. Absence of Reliance. In signing
this Agreement, you are not relying upon any promises or representations made by
anyone at or on behalf of the Company. Enforceability. If any portion or
provision of this Agreement (including, without limitation, any portion or
provision of any section of this Agreement) shall to any extent be declared
illegal or unenforceable by a court of competent jurisdiction, then the
remainder of this Agreement, or the application of such portion or provision in
circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law. Cognex Corporation One Vision Drive Natick, MA 01760-2059 (508) 650-3000
fax (508) 650-3333 www.cognex.com



--------------------------------------------------------------------------------



 
[curranagreementv2008.jpg]
Waiver. No waiver of any provision of this Agreement shall be effective unless
made in writing and signed by the waiving party. The failure of a party to
require the performance of any term or obligation of this Agreement, or the
waiver by a party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach. Jurisdiction. You and the Company hereby agree that the
Superior Court of the Commonwealth of Massachusetts and the United States
District Court for the District of Massachusetts shall have the exclusive
jurisdiction to consider any matters related to this Agreement, including,
without limitation, any claim of a violation of this Agreement. With respect to
any such court action, you submit to the jurisdiction of such courts and you
acknowledge that venue in such courts is proper. Relief. You agree that it would
be difficult to measure any harm caused to the Company that might result from
any breach by you of your promises set forth in Sections 4 and 6-9 (the
“Specified Sections”). You further agree that money damages would be an
inadequate remedy for any breach of any of the Specified Sections. Accordingly,
you agree that if you breach, or propose to breach, any portion of your
obligations under any of the Specified Sections, the Company shall be entitled,
in addition to all other remedies it may have, to an injunction or other
appropriate equitable relief to restrain any such breach, without showing or
proving any actual damage to the Company and without the necessity of posting a
bond. If the Company prevails in any action to enforce any of the Specified
Sections, then you also shall be liable to the Company for reasonable attorney’s
fees and costs incurred by the Company in enforcing any of the Specified
Sections. Governing Law; Interpretation. This Agreement shall be interpreted and
enforced under the laws of the Commonwealth of Massachusetts, without regard to
conflict of law principles. In the event of any dispute, this Agreement is
intended by the parties to be construed as a whole, to be interpreted in
accordance with its fair meaning, and not to be construed strictly for or
against either you or the Company or the “drafter” of all or any portion of this
Agreement. Entire Agreement. This Agreement constitutes the entire agreement
between you and the Company. This Agreement supersedes any previous agreements
or understandings between you and the Company, except the Restrictive Covenants
Agreement, the Award Agreements, and any other obligations specifically
preserved in this Agreement. Time for Consideration; Effective Date. You
acknowledge that you have knowingly and voluntarily entered into this Agreement
and that the Company advises you to consult with an attorney before signing this
Agreement. You understand and acknowledge that you have been given the
opportunity to consider this Agreement for twenty-one (21) days from your
receipt of this Agreement before signing it (the “Consideration Period”). To
accept this Agreement, you must return a signed original or a signed PDF copy of
this Agreement so that it is received by Sheila DiPalma at or before the
expiration of the Consideration Period. If you sign this Agreement before the
end of the Consideration Period, you acknowledge that such decision was entirely
voluntary and that you had the opportunity to consider this Agreement for the
entire Consideration Period. For the period of seven (7) days from the date when
you sign this Agreement, you have the right to revoke this Agreement by written
notice to Ms. DiPalma, provided that such notice is delivered so that it is
received at or before the expiration of the seven (7) day revocation period.
This Agreement shall not Cognex Corporation One Vision Drive Natick, MA
01760-2059 (508) 650-3000 fax (508) 650-3333 www.cognex.com



--------------------------------------------------------------------------------



 
[curranagreementv2009.jpg]
become effective or enforceable during the revocation period. This Agreement
shall become effective on the first business day following the expiration of the
revocation period (the “Effective Date”). Counterparts. This Agreement may be
executed in separate counterparts. When both counterparts are signed, they shall
be treated together as one and the same document. Please indicate your agreement
to the terms of this Agreement by signing and returning to Ms. DiPalma the
original or a PDF copy of this letter within the time period set forth above.
Sincerely, COGNEX CORPORATION By: /s/ Robert J. Willett ______________
4/1/2019______________________________ Robert J. Willett Date President and
Chief Executive Officer Enclosure (Exhibit A—Restrictive Covenants Agreement)
You are advised to consult with an attorney before signing this Agreement. This
is a legal document. Your signature will commit you to its terms. By signing
below, you acknowledge that you have carefully read and fully understand all of
the provisions of this Agreement and that you are knowingly and voluntarily
entering into this Agreement. /s/ John J. Curran 4/1/19 John J. Curran Date
Cognex Corporation One Vision Drive Natick, MA 01760-2059 (508) 650-3000 fax
(508) 650-3333 www.cognex.com



--------------------------------------------------------------------------------



 